   Case 1:19-cv-01321-MN Document 4 Filed 10/31/19 Page 1 of 1 PageID #: 22


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

ERIC SABATINI, Individually and On Behalf         )
of All Others Similarly Situated,                 )
                                                  )
                      Plaintiff,                  ) Case No. 1:19-cv-01321-MN
                                                  )
       v.                                         )
                                                  )
AMPLIFY ENERGY CORP., DAVID M.                    )
DUNN, CHRISTOPHER W. HAMM, SCOTT                  )
L. HOFFMAN, EVAN S. LEDERMAN,                     )
KENNETH MARIANI, DAVID H. PROMAN,                 )
and EDWARD A. SCOGGINS, JR.,                      )
                                                  )
                      Defendants.                 )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) with prejudice as to plaintiff

only, and without prejudice as to the putative class. Defendants have filed neither an answer nor

a motion for summary judgment in the Action, and no class has been certified in the Action.

Dated: October 31, 2019                            RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
OF COUNSEL:                                      Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                     Wilmington, DE 19801
Richard A. Maniskas                              Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                  Facsimile: (302) 654-7530
Berwyn, PA 19312                                 Email: bdl@rl-legal.com
Telephone: (484) 324-6800                        Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                             Attorneys for Plaintiff
